department of the treasury internal_revenue_service washington d c date nov contact person uniform issue list legend x y dear sir or madam contact number ev bee this is in reply to your rulings request of date concerning x's proposed transfer of approximately one-half of its assets to y pursuant to sec_507 of the internal_revenue_code x and y are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 a of the code which are effectively controlled by the same persons x will transfer approximately one-half of x will exercise the capital endowment grant expenditure_responsibility required by sec_4945 of the code and sec_53_4945-5 c of the foundation and similar excise_taxes regulations with respect to its transfer of part of its assets to y its assets to y the following rulings are requested under sec_4941 of the code x's transfer of part of its assets to y will not be an act of self-dealing by x or y or any disqualified_person with respect to x or y under sec_4940 of the code x's basis and holding_period in the assets transferred will carry over to y under sec_4940 of the code x's transfer of assets to y will not be considered a sale of assets and will not result in capita gain net_income under sec_4942 of the code x’s transfer will carry over to y the proportionate amount of x's exce sec_4 qualifying distributions carryover under sec_4942 of the code from x's prior years sec_501 c of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 a of the code describes organizations exempt from federal_income_tax under sec_501 c of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the income_tax regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets eel sec_1_507-3 of the regulations provides that a private_foundation that has transferred all of its assets to another private_foundation in a transfer pursuant to sec_507 of the code is not subject_to the expenditure_responsibility requirement of sec_4945 of the code sec_1_507-3 a i of the regulations indicates that if a transferor private_foundation transfers assets to another private_foundation which is effectively controlled directly or indirectly by the same person or persons who effectively contro the transferor private_foundation then the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_1_507-4 b of the regulations provides that the tax under sec_507 of the code on termination of private_foundation_status does not apply to a transfer of assets pursuant to sec_507 b of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 c of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 i of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under section i of the code sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 of the code for the conduct of exempt purposes sec_4945 of the code imposes excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant inquiry and post-grant reports from a grantee private_foundation on the grantee's uses of the grant 21k sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant to another private_foundation for endowment or other capital purposes the grantor foundation must obtain reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant is made and for its immediately succeeding two tax years is reasonably apparent to the grantor before the end of such grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor then allow the grantee's reports to be discontinued only if it x will transfer approximately one-half of its assets to y pursuant to sec_507 of the code requested rulings are discussed below your analysi sec_1 under sec_4941 of the code x's transfer of assets to y will not be an act of self-dealing because the transfer will be for exempt purposes to an organization y exempt from federal_income_tax under sec_501 of the code which is not a disqualified_person for purposes of sec_4941o0f the code pursuant to sec_53_4946-1 of the regulations under sec_1_507-3 of the regulations in this transfer of assets from x to y pursuant to x's tax bases and holding periods for its assets transferred to y will carry over sec_507of the code to y for purposes of sec_4940 of the code x's transfer of assets to y pursuant to this reorganization transfer under sec_507 of the code will not result in any income or tax to x or y under sec_4940 of the code as in revrul_78_387 described above y may reduce its required distributions under sec_4942 of the code by the amount if any of x's excess qualifying distributions carryover under sec_4942 of the code as of the time of the transfer because under sec_1_507-3 i of the regulations x's transfer will result in y being treated as if y were x for purposes of that sec_4942 of the code accordingly we rule that under sec_4941 of the code x's transfer of part of its assets to y will not be an act of self-dealing by x or y or any disqualified persons under sec_4946 of the code with respect to x or y under sec_4940 of the code over to y x's bases and holding periods in its assets transferred to y will carry under sec_4940 of the code will not result in capital_gain_net_income or tax under that sec_4940 of the code x's transfer of assets to y will not be considered a sale of assets and under sec_4942 of the code x's transfer of a portion of its assets to y will carry over to y that proportionate amount of x's excess qualifying distributions carryover under sec_4942 i of the code if any from x's prior years because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy in your next annual return this ruling letter is directed only to the organization that requested it provides that it may not be used or cited as precedent sec_6110 of the code sincerely chaain joseph chasin acting manager exempt_organizations technical group lo
